         Case 2:17-cr-00279-KJD-NJK Document 51 Filed 09/03/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-00279-KJD-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     AHMED LEE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                October 27, 2020 at the hour of
     September 8, 2020 at 9:30 a.m., be vacated and continued to ________________

12    9 00 __.m.;
     ___:___ a    or to a time and date convenient to the court.

13                     3rd day of September, 2020.
            DATED this ___

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
